NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



            United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                               Submitted November 16, 2011*
                                Decided November 17, 2011

                                           Before

                               JOHN L. COFFEY, Circuit Judge

                              JOEL M. FLAUM, Circuit Judge

                              KENNETH F. RIPPLE, Circuit Judge

No. 11‐2746

CLARENCE B. JACKSON,                                Appeal from the United States District 
     Petitioner‐Appellant,                          Court for the Southern District of Illinois.

       v.                                           No. 11‐cv‐455‐DRH

DANIEL J. STACK,                                    David R. Herndon,
     Respondent‐Appellee.                           Chief Judge.

                                         O R D E R

       Clarence Jackson filed in the district court what he titled as a petition for a writ of
habeas corpus. See 28 U.S.C. § 2241. Named as the respondent is an Illinois circuit judge.
Jackson contends that unnamed employees of the State of Illinois are at fault for years of
discrimination on the basis of race and sex that has limited his opportunities for
employment and income. The district court dismissed the action because Jackson is not in
custody and so the court lacked subject‐matter jurisdiction to grant habeas‐corpus relief. We


       *
        After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(C).
No. 11‐2746                                                                                Page 2

agree that the district court lacked jurisdiction because Jackson is not in custody, see Bailey v.
Hill, 599 F.3d 976, 978–79 (9th Cir. 2010); Kholyavskiy v. Achim, 443 F.3d 946, 948–49 (7th Cir.
2006); Robledo‐Gonzales v. Ashcroft, 342 F.3d 667, 674 (7th Cir. 2003), and thus dismissal was
proper.   

                                                                                    AFFIRMED.